Citation Nr: 1229440	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including due to exposure to herbicides (Agent Orange) and as secondary to service-connected Type II Diabetes Mellitus.
			

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to December 1969, including a tour in the Republic of Vietnam during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially for a medical nexus opinion concerning the etiology of the Veteran's hypertension, particularly in terms of the likelihood it is related or attributable to his military service, including caused or aggravated by his already service-connected Type II Diabetes Mellitus, so secondarily related to his service (if not directly or presumptively related).  The Board also requested that he be provided a corrective Veterans Claims Assistance Act (VCAA) notice letter.

He resultantly was provided corrective VCAA notice letters in June and November 2010.  The AMC also obtained the requested medical nexus opinion in October 2010 and July 2011, and the opinions are responsive to the determinative issue of causation or aggravation.  So there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with remand directives, and that the Board itself commits error in failing to ensure this compliance).

The AMC considered the medical nexus opinions obtained on remand, but continued to deny the claim for hypertension in an October 2011 supplemental statement of the case (SSOC).


In August 2011, so in the interim, the Veteran also had been contacted by telephone regarding his claim of entitlement to service connection for ischemic heart disease.  And during the conversation, he requested higher ratings for the peripheral vascular disease of his lower extremities.  Records in his electronic ("Virtual VA") file show these claims were addressed in a May 2012 decision.  And he has not, in response, filed a notice of disagreement (NOD) to initiate an appeal of that decision.  38 C.F.R. § 20.201 (2011).  Therefore, these other claims are not before the Board.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era, so it is presumed he was exposed to Agent Orange while there.

2.  He did not, however, have hypertension during his service or within one year of his discharge from service, meaning by December 1970, certainly not to the required minimum compensable degree of at least 10-percent disabling, and hypertension also is not one of the diseases presumptively associated with Agent Orange exposure in Vietnam.

3.  Moreover, when asked to comment on whether the hypertension is related to the Veteran's military service - including secondarily related by way of his already service-connected Type II Diabetes Mellitus, meaning caused or aggravated by this service-connected disability, three VA compensation examiners (in July 2005, October 2010, and July 2011) indicated there is no such 
cause-and-effect correlation in this particular instance.



CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice must inform him of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of this service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and this disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


The Veteran was provided this required notice in March 2005, June 2010 and November 2010 letters.  The letters indicated the type of evidence and information needed to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO sent the March 2005 letter prior to initially adjudicating his claim in September 2005, therefore, in the preferred sequence since, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And although the additional June 2010 and November 2010 letters, which, incidentally, also addressed the "downstream" Dingess elements, were not sent prior to initially adjudicating the claim, the claim since has been readjudicated in the October 2011 SSOC.  So the claim has been reconsidered since providing all required VCAA notice.  The timing defect in the provision of this additional notice therefore has been rectified ("cured") inasmuch as the intended purpose of the additional notice was still served, so not frustrated, and the Veteran given ample opportunity to participate effectively in the adjudication of this claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, including in timing and content, are not presumptively prejudicial - rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  So absent this pleading or showing in this instance, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs), including those verifying his service in Vietnam during the Vietnam War era.  Also obtained were his post-service VA and private treatment records.  The Board has also reviewed VA medical records in his electronic ("Virtual VA") file.  He has not identified any other records that also need to be obtained.

And, as already alluded to, the Board remanded this claim in May 2010 for a medical nexus opinion concerning the determinative issue of the etiology of his hypertension - and specifically insofar as the likelihood it is related or attributable to his military service, including to his service-connected Type II Diabetes Mellitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA compensation examiners that were designated to provide this medical nexus opinion responded in October 2010 and July 2011 with their findings, and their opinions are responsive to this determinative issue of causation and aggravation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the duty to assist the Veteran with this claim also has been satisfied.

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection - Including those Predicated on Exposure to Agent Orange in Vietnam

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Cardiovascular disease, including hypertension, is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era, meaning during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases in turn shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).


These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; 

respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where the determinative issue involves causation or diagnosis, however, there generally (though not always) must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).


Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

III.  Analysis

The Veteran's VA outpatient treatment records document a history of hypertension since at least 1998.  So there is no disputing he has this alleged condition and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim - that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether this condition is attributable to his military service - including to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 


The Veteran's service personnel records confirm he served in Vietnam during the Vietnam Era, so it is presumed that he was exposed to herbicides while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii).  But hypertension is not one of the diseases presumptively associated with exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, to the contrary, the Secretary of VA has indicated it is expressly excluded from the list of diseases presumptively associated with said exposure.  And as there also is no indication his hypertension manifested within the required one year of his discharge from service, meaning by December 1970, certainly not to the prescribed minimum compensable degree of at least 10-percent disabling (see 38 C.F.R. § 4.104, DC 7101), he also is not entitled to presumptive service connection alternatively under 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).

His claim, however, still must be reviewed to determine whether service connection alternatively is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has specifically held that the principles set forth in Combee, which instead concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's STRs are unremarkable for any suggestion of hypertension, however.  His blood pressure readings during service were 120/86 (pre-induction examination in October 1967) and 132/74 (separation examination in December 1969).  Furthermore, there were no clinical findings or diagnoses of hypertension during his service or for nearly 30 years thereafter, until, as mentioned, in 1998 or thereabouts.  More specifically, the first post-service indication of elevated blood pressure readings was in April 1998.  He was told to return for follow up evaluation, but he failed to until nearly two years later, in February 2000.  Eventually hypertension was diagnosed, but there is no suggestion he had had hypertension since his military service.

The Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of whether he had hypertension during those many intervening years.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  But this absence of any suggestion of hypertension for so longer after the conclusion of his service is nonetheless probative evidence to be considered in making this determination of whether he had hypertension during those many intervening years and may be viewed as evidence against this notion, just not the only or sole reason for concluding he did not.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection since the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Also, because hypertension was not noted at any time during his service, any notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.

That said, in Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011), the Federal Circuit Court and Veteran's Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, there is no competent evidence or opinion suggesting the Veteran's hypertension is linked to his military service, including by way of his already service-connected Type II Diabetes Mellitus.  In fact, to the contrary, the only opinions addressing the etiology of his hypertension weigh against his claim as VA examiners have concluded his hypertension is unrelated to his military service, including not caused or aggravated by his service-connected Type II Diabetes Mellitus. 

The Veteran initially had a VA compensation examination concerning this claim in July 2005.  The examiner noted the Veteran's service and medical history, although his claims file was unavailable.  The Veteran reported a diagnosis of hypertension since 1999, as well as a one-year history of diabetes mellitus, so since 2004.  At the conclusion of that evaluation the diagnoses were Type II Diabetes Mellitus, well controlled, and hypertension stage II not caused by diabetes mellitus since Veteran has had it (referring to the hypertension) for 6 years whereas he has had diabetes mellitus for just 1-year.

According to 38 C.F.R. § 3.310(a) and (b) and the holding in Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc), however, a medical nexus opinion addressing secondary service connection must consider both the possibility of causation and aggravation.  And partly for this reason another VA compensation examination was scheduled, also in light of the fact that the Veteran had reported having experienced diabetic symptoms prior to the 2004 diagnosis.  He also had indicated that he had experienced hypertensive symptoms prior to the clinical diagnosis of it, as well, as documented in his private treatment records dated in 1998.  But even after this supplemental review of this claim, a VA nurse practitioner found it less likely than not (less than 50-percent probability) that the Veteran's uncontrolled hypertension was caused or aggravated by his service-connected uncontrolled diabetes mellitus.  This examiner observed the hypertension was uncontrolled many years before the diagnosis of diabetes mellitus, as such, the diabetes did not cause or aggravate the hypertension.  This examiner also noted the Veteran did not have renal failure, so presumably did not have the type of kidney impairment or dysfunction suggestive of a cause-and-effect correlation between his hypertension and Type II Diabetes Mellitus.

This commenting nurse practitioner acknowledged medical literature noting that diabetes mellitus and high blood pressure are sometimes interrelated.  This article referenced stated that each disease feeds off each other and each tends to get worse over time.  The article then goes on to describe in technical terms the relationship between the kidney, diabetes mellitus, and hypertension.  In conclusion, the article pointed out that, because diabetes and high blood pressure are so strongly self reinforcing it is important to maintain tight control of both blood sugars and blood pressure.  Even modest elevations of either in patients suffering from both diseases can lead to an exaggerated amount of damage.  The article emphasized that this is the primary reason that treatment goals for blood sugars and high blood pressure are more rigorous, especially in a setting where both diseases are present.

Additional medical comment thus was requested concerning this purported relationship between the Veteran's hypertension and his Type II Diabetes Mellitus.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service or a service-connected disability and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Consequently, in July 2011, a VA physician reexamined the Veteran, as well as reviewed his medical and service history.  But this evaluating physician also found that the Veteran's hypertension was unrelated to his diabetes mellitus.  This commenting physician observed that diabetes mellitus was not diagnosed until August 2004, which was 4-6 years after the diagnosis of hypertension.  But this examiner also pointed out the Veteran had indicated that his hypertension had been uncontrolled in the past and was still uncontrolled.  So, in conclusion, this physician examiner stated:

It is the opinion of the examiner that [the Veteran's high blood pressure is not related to the military.  Although his [hypertension is] not related to his diabetes mellitus his [hypertension] in this patient with Diabetes mellitus [and] hyperlipidemia is a major risk factor for heart Disease especially if it is not well controlled.  His [hypertension] is not necessarily aggravated or worsened by Diabetes mellitus, but is a major risk for any cardiovascular, cerebrovascular [and] renal complications.  The Veteran gives a history of having had a heart attack in the past in 2005 without any history of percutaneous intervention or surgeries.  This patient with diabetes mellitus should be aggressively treated for his hypertension and hyperlipidemia, which are the risk factors for cardiovascular disease. 

So this commenting physician accepted that there are increased risk associated with having both hypertension and Type II Diabetes Mellitus, and therefore, that it is critically necessary to appropriately treat both diseases to try and maintain some control of them, if possible, since if not this in turn could lead to other complications.  But this physician stopped short of concluding the service-connected Type II Diabetes Mellitus either caused or is aggravating the Veteran's hypertension, at most saying this could occur at some point in the future.

The three VA compensation examiners' opinions constitute the only opinions addressing the alleged relationship between the Veteran's hypertension and his military service, including secondarily by way of his service-connected Type II Diabetes Mellitus.  And all three opinions are unfavorable to his claim.  So the preponderance of the evidence is unfavorable, not supportive of his claim or even in relative equipoise (meaning about evenly balanced for and against his claim).  To the extent his unsubstantiated lay assertions are offered to establish the required relationship between his hypertension and service or service-connected diabetes, they are insufficient to do this.  This is not the type of situation when mere lay evidence will suffice to support the claim; rather, there also has to be medical evidence supporting the claim, which there simply is not.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  And as he is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive), meaning competent and credible, opinion on this medical matter.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak on etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, his lay assertions in this regard have no probative value.  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for hypertension on either on a direct, presumptive, or secondary basis.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for hypertension is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


